PER CURIAM.
Frank Shirley petitions this court for a writ of mandamus. He shows that he filed a motion for post-conviction relief in the Circuit Court for Leon County in February 1997. Now, two years later, he awaits a ruling. The Attorney General has responded to this petition on behalf of the State of Florida and asks that the writ not issue because a ruling is expected shortly. We find that any further delay is unreasonable absent a showing that the particular motion before the circuit court is of such a nature that the delay in disposing of it is justified. Petitioner is entitled to a ruling on his motion within a reasonable time. Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). Accordingly, we grant the petition and direct the circuit judge assigned to petitioner’s motion to dispose of it within 20 days.
ALLEN, WEBSTER and VAN NORTWICK, JJ., concur.